Title: To James Madison from Richard Peters, 1 June 1801
From: Peters, Richard
To: Madison, James


Dear SirPhilada. June 1. 1801
I have been much engaged since the Reciept of your Favour, enclosing Robinson’s Cases, & Strickland’s Observations on American Agriculture. I return you my grateful Acknowledgments for your Kindness & Attention.
It was with Difficulty I prevailed on the Printer to continue the Publication of Robinson’s Cases. It is a Work much interesting to the Citizens of these United States, diplomatic, juridical, mercantile &ca. Yet the Printer declares he has not been paid for the Impression of the first Volume. I thought the Trade of Book printing was more profitable, than from this Specimen it appears to be.
I have not had Time to give Strickland’s Observations an attentive Perusal. I have read it slightly; & it appears less exceptionable, than most of such Kind of Itineraries. There are many Truths; some unpleasant, & others encouraging. There are also many Errors & among them general Conclusions drawn from partial Premises—the Mistake of all Travellers. I will take it with me to the Country & perhaps make some Remarks on it. There are few of the Works of these Birds of Passage thro’ our Country, worth spending Time or Ink in noting their Censures or Praize. I had frequent Occasion to percieve the Frivolity & Injustice of many European Travellers thro’ these States, in Genl Washington’s Time; he having often desired me to assist him in the Labour he was obliged to submit to, of answering Letters Enquiries & Observations, made by such Inquisitive, & generally prejudiced People. Mr Strickland however appears to have more Integrity of Intention & more Desire to attain Truth than the whole Tribe, whose Productions I have seen. A silly Book written by one Weld & one more so by Liancourt have done us much Mischeif in Europe, in Point of Character. I knew both these Book Makers; & neither is qualified to do Justice to any Subject. Weld took Advantage of the Licentia itineraria, & lies very freely. Liancourt was credulous, & forever lost in small & pitiful Enquiries into Details, not worth knowing—& from whence Conclusions, on an extensive Scale, ought not to have been drawn. I am with sincere Esteem your very obedt Servt
Richard Peters
 

   
   RC (ViU).



   
   Letter not found.



   
   JM probably enclosed volume two of Sir Christopher Robinson, Reports of Cases Argued and Determined in the High Court of Admiralty … (6 vols.; London, 1799–1808). The work was reprinted in Philadelphia by James Humphreys, 1800–1810.



   
   See Lincoln to JM, 16 Apr. 1801, and n. 2.



   
   Isaac Weld, Travels through the States of North America and the Provinces of Upper and Lower Canada during the Years 1795, 1796, and 1797 (London, 1799).



   
   François Alexandre Frédéric, duc de La Rochefoucauld-Liancourt, Voyage dans les Etats-Unis d’Amérique fait en 1795, 1796, et 1797 (8 vols.; Paris, 1799).



   
   Richard Peters was in 1782–83 a member of Congress and JM’s like-minded colleague. In 1792 Washington appointed him to the federal district court bench (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 3:307 n. 4, 7:335–37; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:97).


